              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:20-cv-00035-MR


STEVEN L. GREER,                 )
                                 )
              Petitioner,        )
                                 )
     vs.                         )               MEMORANDUM OF
                                 )               DECISION AND ORDER
WATAUGA COUNTY SUPERIOR          )
COURT,                           )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s § 2254 Petition

for Writ of Habeas Corpus [Doc. 1].

I.    BACKGROUND

      The Petitioner is a pretrial detainee being held in Watauga County,

North Carolina on a $750,000 bond. [Doc. 1 at 4]. The Petitioner claims that

he filed a motion to reduce his bond in Watauga County Superior Court. [Id.]

On November 6, 2019, the Watauga County Superior Court denied the

Petitioner’s motion after holding a hearing. [Id.].

      On March 16, 2020, the Petitioner filed the present § 2254 Petition for

Writ of Habeas Corpus. [Doc. 1]. The Petitioner asks the Court to order the

Watauga County Superior Court to reduce his bond to $200,000. [Id. at 3].



         Case 5:20-cv-00035-MR Document 7 Filed 12/01/20 Page 1 of 6
II.   DISCUSSION

      While the Petitioner casts his claim as arising under 28 U.S.C. § 2254,

the sole basis for federal habeas jurisdiction under 28 U.S.C. § 2254 is that

the petitioner be “‘in custody’ pursuant to the conviction or sentence being

challenged.” Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (quoting

Maleng v. Cook, 490 U.S. 488, 490-91 (1989). Because the Petitioner is not

in custody pursuant to a conviction or a sentence, he cannot bring a habeas

petition under § 2254.

      Under 28 U.S.C. § 2241, however, federal district courts are granted

authority to consider an application for a writ of habeas corpus filed by a

petitioner claiming to be held “in custody in violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). Pretrial

petitions for habeas corpus are properly brought under 28 U.S.C. § 2241

because it “‘applies to persons in custody regardless of whether final

judgment has been rendered and regardless of the present status of the case

pending against him.’” United States v. Tootle, 65 F.3d 381, 383 (4th Cir.

1995) (quoting Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987)).

As such, the Court will review the Petitioner’s habeas petition under § 2241.

      The Eighth Amendment states “[e]xcessive bail shall not be required,

nor excessive fines imposed, nor cruel and unusual punishments inflicted.”


                                      2

        Case 5:20-cv-00035-MR Document 7 Filed 12/01/20 Page 2 of 6
U.S. Const. amend. VIII.        The Eighth Amendment protection against

excessive bail may only be vindicated prior to trial, and therefore may be

raised in a pretrial habeas petition. Atkins v. Michigan, 644 F.2d 543, 549

(6th Cir. 1981); Stack v. Boyle, 342 U.S. 1 (1951).

      While federal courts have the power to hear pretrial habeas petitions

regarding bail, “prudential concerns, such as comity and the orderly

administration of criminal justice, may require a federal court to forgo the

exercise of its habeas corpus power.” Munaf v. Geren, 553 U.S. 674, 693

(2008) (citation and internal quotation marks omitted). Out of respect for

those concerns, a federal court should not interfere with state criminal

proceedings “except in the most narrow and extraordinary of circumstances.”

Gilliam v. Foster, 75 F.3d 881, 903 (4th Cir. 1996) (citing Younger v. Harris,

401 U.S. 37 (1971)). Under what is known as the Younger abstention

doctrine, courts of equity should not act if “the moving party has an adequate

remedy at law and will not suffer irreparable injury if denied equitable relief.”

401 U.S. at 43–44 (citation omitted). The Fourth Circuit has stated that

Younger abstention is appropriate where “(1) there are ongoing state judicial

proceedings; (2) the proceedings implicate important state interests; and (3)

there is an adequate opportunity to raise federal claims in the state

proceedings.” Martin Marietta Corp. v. Maryland Comm'n on Hum. Rels., 38


                                       3

         Case 5:20-cv-00035-MR Document 7 Filed 12/01/20 Page 3 of 6
F.3d 1392, 1396 (4th Cir. 1994) (citing Middlesex Cnty. Ethics Comm'n v.

Garden State Bar Ass'n, 457 U.S. 423, 432 (1982)).

       Under the first prong, the Petitioner attests that he is being detained

pending trial on state criminal charges. As such, the Petitioner is involved in

an ongoing state criminal proceeding here.

       Under the second prong, the Supreme Court has stated that “the

States' interest in administering their criminal justice systems free from

federal interference is one of the most powerful of the considerations that

should influence a court considering equitable types of relief.”                   Kelly v.

Robinson, 479 U.S. 36, 49 (1986) (citation omitted).1                   Accordingly, the

criminal proceedings here implicate important state interests

       Under the third prong, the scheme for federal habeas review is

designed “to give the State an initial opportunity to pass upon and correct

alleged violations of its prisoners' federal rights.” Picard v. Connor, 404 U.S.

270, 275 (1971) (internal quotation marks and citation omitted). A petitioner

must exhaust his available state remedies before he may pursue habeas

relief in federal court. 28 U.S.C. § 2254(b), (c). “A habeas petitioner satisfies

the exhaustion requirement by ‘fairly present[ing] his claim in each


1The Fourth Circuit has stated that “the fixing of bail ‘is peculiarly a matter of discretion
with the trial court.’” United States v. Mitchell, 733 F.2d 327, 331 (4th Cir. 1984) (quoting
United States v. Wright, 483 F.2d 1068, 1069 (4th Cir. 1973)).
                                             4

          Case 5:20-cv-00035-MR Document 7 Filed 12/01/20 Page 4 of 6
appropriate state court . . . thereby alerting that court to the federal nature of

the claim.’” Robinson v. Thomas, 855 F.3d 278, 283 (4th Cir. 2017) (quoting

Baldwin v. Reese, 541 U.S. 27, 29 (2004)). The petitioner bears the burden

of proving exhaustion. See Breard v. Pruett, 134 F.3d 615, 619 (4th Cir.

1998). Here, the Petitioner does not present any allegations to show that he

has fully presented his claim to the North Carolina courts. The Petitioner

does not allege that he has filed a petition for a writ of habeas corpus in

Superior Court or that he he has petitioned the North Carolina Court of

Appeals for review. See N.C. Gen. Stat. § 15A-547 (preserving right to

petition state court for a writ of habeas corpus); In re Reddy, 16 N.C. App.

520, 192 S.E.2d 621 (1972) (allowing a petition for a writ of habeas corpus

requesting a bail reduction).         Because the Petitioner has an adequate

opportunity to raise his federal claim in the state courts, he has an adequate

remedy at law. See Younger, 401 U.S. at 43-44.2 Accordingly, Younger

abstention is appropriate here.

      For these reasons, the Court concludes that the Petitioner cannot

obtain federal habeas relief. Accordingly, the Petitioner’s Petition for Writ of

Habeas Corpus [Doc. 1] will be dismissed without prejudice.



2 For the same reasons, it appears that the Petitioner has failed to exhaust his available
state remedies before filing his § 2241 Petition.
                                            5

          Case 5:20-cv-00035-MR Document 7 Filed 12/01/20 Page 5 of 6
      Pursuant to Rule 11(a) of the Rules Governing § 2254 Cases, this

Court declines to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy

§ 2253(c), a petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied

on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim

of the denial of a constitutional right).

                                       ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner's Petition for Writ

of Habeas Corpus [Doc. 1] is DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, this Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.
                                   Signed: November 30, 2020




                                            6

         Case 5:20-cv-00035-MR Document 7 Filed 12/01/20 Page 6 of 6
